Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 5, 2018

                                    No. 04-18-00331-CV

                                  CITY OF PEARSALL,
                                       Appellant

                                              v.

                                      Sergio CORREA,
                                          Appellee

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 16-12-00464CVF
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
       The appellee’s request for a ten-day extension to file brief is hereby GRANTED. Time is
extended to October 15, 2018.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court